Citation Nr: 0004870
Decision Date: 01/11/00	Archive Date: 03/02/00

DOCKET NO. 96-14 662               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection on a radiation basis for
arthritis involving multiple joints, gastrointestinal disability
and respiratory disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to March 1947.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a January 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. A
hearing was held before a hearing officer at the VA Regional Office
in St. Louis, Missouri, in January 1997.

The appeal was last before the Board in June 1998, at which time it
was remanded for further development. Following completion of the
requested development, the RO, in a Supplemental Statement of the
Case mailed to the veteran in May 1999, continued to deny the issue
on appeal.

Thereafter, the appeal was returned to the Board.

FINDING OF FACT

The claim for service connection on a radiation basis for arthritis
involving multiple joints, gastrointestinal disability and
respiratory disability is, in each instance, not plausible.

CONCLUSION OF LAW

The claim for service connection on a radiation basis for arthritis
involving multiple joints, gastrointestinal disability and
respiratory disability is, in each instance, not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the veteran's
claim for service connection on a radiation basis for arthritis
involving multiple joints, gastrointestinal disability and
respiratory disability is whether he has presented, with respect to
each disability included in the claim, evidence of a well grounded
claim, that is, one which is plausible and meritorious on its own
or capable of substantiation. 38 U.S.C.A. 5107(a); see Tirpak v.
Derwinski, 2 Vet. App. 609 (1992). If a claimant does not submit
evidence of a well grounded claim, VA is under no duty to assist
him in developing facts pertinent to such claim. Murphy v.
Derwinski, 1 Vet.App. 78 (1990). For the reasons set forth below,
the Board finds that the veteran has not met his burden of
submitting evidence to support a belief by a reasonable individual
that his claim for service connection on a radiation basis for
arthritis involving multiple joints, gastrointestinal disability
and respiratory disability is, in any instance, well grounded.

Concerning his claim for service connection on a radiation basis
for arthritis involving multiple joints, gastrointestinal
disability and respiratory disability, the veteran avers that he
has each of the foregoing disabilities as a result of his exposure
to ionizing radiation during his presence at the atmospheric
testing of atomic weapons in 1946 in service. The veteran's
presence at such testing, for which his total possible dose of
radiation exposure was reported as being 0.14 rem, was confirmed in
March 1986 by the Department of the Navy, Office of Chief of Naval
Operations.

The record reflects that the veteran has arthritis involving joints
including his knees and lumbar spine; that he is presently status
post subtotal gastrectomy; and that he has chronic obstructive
pulmonary disease. As was noted in the preceding paragraph, he
attributes each of the foregoing conditions to his exposure to
ionizing radiation during his presence at the atmospheric testing
of atomic weapons in 1946 in service. He elaborates that he
witnessed the detonations while he was on the deck of a ship and
that, although be was given "thick ... goggles", his "face[] and

3 - 

hands were bare". The Board in no way disputes the veteran's
foregoing assertion and, in addition, VA fully concedes that he was
in fact exposed to a possible dose of radiation (estimated as being
0.14 rem) during his presence in service shortly after the close of
World War II at the atmospheric testing of atomic weapons. However,
the Board is constrained to emphasize that there is no evidence
relating any of the three above-claimed disabilities to such
radiation exposure. To be sure, the Board is cognizant of several
submissions by the veteran, as well as his testimony at the January
1997 bearing, wherein he purports to relate each claimed condition
to his inservice exposure to radiation. However, while the Board is
sensitive to the veteran's views in this regard, it would
respectfully point out that he is, as a lay person, not competent
to provide an opinion which requires medical expertise. See
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In the absence,
then, of any competent evidence attributing any of the three
claimed conditions to his radiation exposure, his related claim for
service connection on a radiation basis for arthritis involving
multiple joints, gastrointestinal disability and respiratory
disability is, in each instance, not plausible. See Grottveit v.
Brown, 5 Vet. App. 91 (1993). Consequently, such claim is not well
grounded. 38 U.S.C.A. 5107(a).

In reaching the foregoing disposition, the Board has not
disregarded testimony advanced at the veteran's January 1997
personal hearing, which is to the effect that he was, while in
service, actually exposed to more (i.e., "higher than") radiation
than has been officially estimated. However, the Board would
emphasize that the veteran has submitted no clinical data to
controvert the above-cited official estimate that he was exposed to
a total possible dose of radiation exposure of 0.14 rem. The Board
would, in addition, merely observe that the propriety of making an
estimate of potential radiation exposure on the basis of
reconstructed dosage levels has been upheld by the United States
Court of Appeals for Veterans Claims. See Davis v. Brown, 10 Vet.
App. 209, 213 (1997).

In addition, although the Board has considered and disposed of the
veteran's foregoing claim for service connection on a ground
different from that of the RO, the veteran has not been prejudiced
by the Board's decision. This is because, in assuming that such
claim for service connection was well grounded, the RO

- 4 -                                                            

accorded the veteran greater consideration than this claim in fact
warranted under the circumstances. Bernard v. Brown, 4 Vet. App.
384, 392-94 (1993). To remand this case to the RO for consideration
of the issue of whether this claim is well grounded would be
pointless and, in light of the law cited above, would not result in
a determination favorable to the veteran. VA O.G.C. Prec. Op. 16-
92, 57 Fed. Reg. 49, 747 (1992).

Finally, as pertinent to his claim for service connection on a
radiation basis for arthritis involving multiple joints,
gastrointestinal disability and respiratory disability, the Board
is of the opinion that its discussion above bearing on such issue
is sufficient, as to each respective disability implicated in the
claim, to inform the veteran of the elements necessary to complete
his application for a claim relative to such benefit. See Robinette
v. Brown, 8 Vet. App. 69 (1995).

ORDER

Evidence of a well grounded claim not having been submitted, the
appeal for service connection on a radiation basis for arthritis
involving multiple joints, gastrointestinal disability and
respiratory disability is, in each instance, denied.

F. JUDGE FLOWERS 
Member Board of Veterans' Appeals



